Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
1.	The amendment filed March 16, 2021, is acknowledged and has been entered.  

Election/Restrictions
2.	Group II has been rejoined with the elected Group I.
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone conversation by Cynthia DeRenzo on April 9, 2021.

4.	The application has been amended as follows: 
	In the claims:
	Claim 35 has been replaced by the following:
35. A method of making the antibody or antigen-binding fragment thereof of claim 4, comprising (a) culturing a cell producing the antibody or antigen-binding fragment thereof of claim 4; and (b) isolating said antibody or antigen-binding fragment thereof from said cultured cell. 

Claim 43 has been replaced by the following:
43. A method for treating cancer with a therapeutically active agent comprising an anti-CD37 antibody or antigen binding fragment thereof wherein said antibody or antigen binding fragment thereof in the therapeutically active agent is conjugated to a cytotoxin, said method comprising administering the 

Conclusion
6.	Claims 4, 8, 12, 14-15, 17, 32-33, 35-37, 42-43, 54, 67-68, 77-78 and 84 have been allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
April 12, 2021